DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite “an inanimate object”… Applicant stated that support for these amendment may be found at least at, for example, Fig. 2 and paras. 0129-0130 and 0142-0147.   The term “an animate object” is not even used.   Para 0130 partially describes “the counterfeit face includes a face on a photo, a face in a video, and a face mockup which is not a face of a real person such as a face mask or an electronic device such as a radio or a smart phone33”.  
By definition:  Inanimate means lifeless, non-living, inorganic 
WHILE counterfeit means fake, forged, phony, bogus, not necessarily lifeless, non-living and/or inorganic.  They are different.
All dependent claims inherit or recite the same deficiency.   Correction is required.


Response to Amendment
The amendment filed 6/17/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 recites:  "an inanimate object".  Applicant stated that support for these amendment may be found at least at, for example, Fig. 2 and paras. 0129-0130 and 0142-0147.   The term “an animate object” is not even used.   Para 0130 partially describes “the counterfeit face includes a face on a photo, a face in a video, and a face mockup which is not a face of a real person such as a face mask or an electronic device such as a radio or a smart phone33”.  

Applicant further states that claims 14 and 16 contain language similar to claim 1.  This statement is incorrect.   
Claim 14 does contain the similar language, i.e., “an inanimate object”, but not claim 16.  Claim 16 is a new claim that contains no language pertaining to any object, leave alone “an inanimate object”.   
Furthermore, claim 14 contains the language that were not presented previously.  Language such as “comparing” as in “comparing location information of the identified at least one object with the calculated location information, determining, using the captured image of the subject, the voice information, and the comparing, whether the subject related to the detected voice information has a face on an inanimate object”.  More important this type of language is not presented in claims 1 and 16.
All the dependent claims either inherit or recite the deficiency.
Attorney Docket No. 2060-5956Applicant is required to cancel the new matter in the reply to this Office Action.
For now examiner will examine per best mode analysis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Cassini et al (US 2018/0098029) and  Hasan (US 2015/0213391).
Claim 14. Baldwin, via fig. 2,  teaches a method for controlling an electronic device, the method comprising: 
detecting voice information through a sensor; Baldwin: [0018]
when the voice information is detected by the sensor, Baldwin: [0018]
capturing an image of a subject related to the voice information through a camera; Baldwin: 1[0018, 0043-0049]
capturing, using the camera, an image of an area where the electronic device is located, (Cassini: The side movement of the image capturing device, added to the appropriate pan of the lens barrel, can eliminate any blind area around the meeting table, thereby providing to the videoconference users all-round viewing of the speaker participants and other objects of interest, such as whiteboards and projector screens, in the room, [0030];  
identifying, from the captured image of the area, at least one object that can output audio, (Cassini: Fig. 2, one or more speakers 202);
calculating location information of the subject and location information of the identified at least one object, (Baldwin: [0057].  Also see [0020, 0026-0027, 0082, 0099);
5Docket No. 2060-5956comparing location information of the identified at least one object with the calculated location information, (Baldwin: [0057].  Also see [0020, 0026-0027, 0082, 0099);
determining, using the captured image of the subject, the voice information, and the comparing, whether the subject related to the detected voice information has a face on an inanimate object, (In the previous action examiner has addressed this limitation per original disclosure of the Specs and the claim “a counterfeit face” to prevent the video cheat. The current amendment has introduced new matter that does not describe in the original disclosure.  Please see 112 rejection and examiner’s Response to the Amendment above).
and  

when the subject does not have a face on an inanimate object as a result of the determining,  a registered user based on the captured image of the subject and pre- stored face information; (Baldwin: confirmation of both the user's face and voice match the user's information in database, [0043]), 
and 
executing a control command corresponding to the voice information, based on the subject not having the face on the inanimate object and based on the subject is determined as the registered user. (In the previous action examiner has addressed this limitation per original disclosure of the Specs and the claim “a counterfeit face” to prevent the video cheat… The current amendment has introduced new matter that does not describe in the original disclosure.  Please see 112 rejection and examiner’s Response to the Amendment above).

Regardless of the deficiencies in steps “determining” and “executing” reciting … “an inanimate object”.   Examiner will address it by providing Hasan who teaches a system and a method to distinguish “human subjects from an inanimate objects”, [0007, 0016-0017] by facial recognition and/or machine vision methodologies, and/or by identifying body shapes and/or patterns of movement characteristic of human subjects, [0037, 0048].
It would have obvious to the ordinary artisan before the effective filing date to modify the teaching of Baldwin to include the teaching of Cassini for the purpose of controlling the pan/tilt movement of the camera based on the audio information out AND  the teaching of Hasan for the purpose of distinguishing human subjects from inanimate objects.
Claim 15. (Currently Amended) The method of claim 14, wherein the determining whether the subject has the face on the inanimate object further comprises: comparing location information of an object stored in an object database with the calculated location information, and when there is location information of an object corresponding to the calculated location information as a result of the comparing, determining the subject has the face on the inanimate object.  (See claim 14 and also see 112 and Examiner’s Response to the Amendment above).
	Claim 16. (New) An electronic device comprising: a sensor configured to detect voice audio; a camera; and a controller configured to: receive the voice audio from the sensor; in response to receiving the voice audio, control the camera to capture an image of a subject related to the voice audio received from the sensor; control the camera to capture an image of an area where the electronic device is located; identify, from the captured image of the area, at least one device that can output audio; determine, using the captured image of the subject, the voice audio, and location of the identified at least one device, whether the subject related to the received voice information has a face displayed on a device; and execute a control command corresponding to the voice information, based on the subject not having the face displayed on the device. (See claim 14).

Claim 1. (Currently Amended) An electronic device comprising: 
a  sensor configured to detect voice information; 
a camera; 
a controller configured to:  
receive the voice information from the sensor, 
in response to receiving the voice information, control the camera to capture an image of a subject related to the voice information received from the sensor,
control the camera to capture an image of an area where the electronic device is located, 
identify, from the captured image of the area, at least one object that can output audio, 
determine, using the captured image of the subject, the voice information, and location of the identified at least one object, whether the subject related to the received voice information has a face on an inanimate object, and  
execute a control command corresponding to the voice information, based on the subject not having the face on the inanimate object.   (Please see claim 14).

Claim 3. (Currently Amended) The electronic device of claim 1, wherein the controller is further configured, to not execute the control command corresponding to the voice information, based on the subject having the face on the inanimate object. (See claim 1 or 14 and the deficiency presented)
Claim 4. (Currently Amended) The electronic device of claim 1, further comprising a memory configured to store surrounding environment information of the electronic device, wherein the controller is further configured to store location information and type information of the identified at least one object in the memory.  See claim 1 OR Baldwin: ([0058] c. check and determine whether the user's environment is consistent with the location identified (to prevent video recording cheat);
Claim 5. (Currently Amended) The electronic device of claim 1, wherein the controller is further configured to: calculate location information of the subject based on the voice information, and when there is location information that matches the calculated location information among [[the]] location information of the identified at least one object stored in the memory, determine the subject as having the face on an inanimate object. ((See claim 1 or 14 and the deficiency presented)

Claim 6. (Currently Amended) The electronic device of claim 1, wherein the controller is further configured to: when the subject does not have the face on the inanimate object determine, compare pre-stored face information with the captured image of the subject based on a face recognition algorithm, and when the image of the subject corresponds to the pre-stored face information as a result of the comparison, determine the subject as a registered user and execute the control command corresponding to the voice information.  (See claim 1 or 14 and the deficiency presented).

Claim 8. (Currently Amended) The electronic device of claim 6, wherein the controller is further configured to: when the captured image of the subject corresponds to the pre-stored face information, determine whether the control command corresponding to the voice information corresponds to a permission associated with the pre-stored face information, and when the control command corresponds to the permission associated with the pre-stored face information as a result of the determination, execute the control command corresponding to the voice information.  (See claim 14 or Baldwin: The client device may then confirm both the user's face and voice match the user's information in database, and after vocally and facially identified David, the client device may then proceed to load the user name and password for David's Youtube login, and log David into his Youtube account, [0043]).
Claim 9. (Currently Amended) The electronic device of claim 6, wherein the controller is further configured to: when the captured image of the subject corresponds to the pre-stored face information, compare voice information associated with the pre-stored face information with the voice information received from the received from the sensor.  (See claim 14 or Baldwin: The client device may then confirm both the user's face and voice match the user's information in database, and after vocally and facially identified David, the client device may then proceed to load the user name and password for David's Youtube login, and log David into his Youtube account, [0043]).


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Cassini and Hasan and further in view of Ban et al (KR 10-1270351).
Claim 7. (Currently Amended) The electronic device of claim 1, wherein the controller is further configured to: 3Docket No. 2060-5956calculate a distance between the subject and the electronic device based on the voice information, (Baldwin: check whether the user's location recognized as the voice source is the same as the user's location recognized through visual recognition, [0057].  Also so [0020, 0026-0027, 0082, 0099), change a size of the captured image of the subject by using the calculated distance and size information of a pre-stored face, and compare pre-stored face information with the image that the size thereof is changed,  (Ban, pages 2-3: …  amending the extracted face image in order to be corresponded to the predetermined by the distance reference face image size" and above-mentioned corrected by the distance face image comprise the process it amends in order to be corresponded to the registration image size and of storing to the predetermined by the distance registration image of the user,).
Claim 13. (Currently Amended) The electronic device of claim 1, wherein the controller is further configured to: extract feature information from the captured image of the subject, and perform an update of a pre-stored face image.  (Ban: it recognizes face using the face recognition algorithm it divides the abovementioned obtained image into preset for each frame having different frame count and the process" of amending the extracted face image in order to be corresponded to the predetermined by the distance reference face image size" and above-mentioned corrected by the distance face image comprise the process it amends in order to be corresponded to the registration image size and of storing to the predetermined by the distance registration image of the user, Abstract).
Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Cassini and Hasan and further in view of Miki et al (US 2019/0313055).
Claim 2. (Original) The electronic device of claim 1, wherein the controller is further configured to: calculate distance information of the subject related to the voice information based on the voice information, and control the camera to capture the image of the subject by using the calculated distance information of the subject.  , wherein the controller is further configured to: calculate distance information of the subject related to the voice information based on the voice information, (Baldwin: check whether the user's location recognized as the voice source is the same as the user's location recognized through visual recognition, [0057].  Also so [0020, 0026-0027, 0082, 0099); and control the camera to capture the image of the subject by using the calculated distance information of the subject. (Miki: [0089]: in the case where the position of the subject's face is closer to the camera 12B than the ground end G.sub.0 on the nearest side of the image captured by the camera 12B is, the distance D.sub.F from the camera 12B to the face <d.sub.CG0); Also Miki, [0089] and  FIGS. 17 and 18).
Claim 10. (Original) The electronic device of claim 6, wherein the controller is further configured to: when storing face information of the registered user, store together with height information of the registered user in a memory by linking the height information to the face information.  (Miki: [0089]: in the case where the position of the subject's face is closer to the camera 12B than the ground end G.sub.0 on the nearest side of the image captured by the camera 12B is, the distance D.sub.F from the camera 12B to the face <d.sub.CG0);
Claim 11. (Currently Amended) The electronic device of claim 10, wherein the controller is further configured to: calculate the height information of the subject based on the voice information detected by the sensor, compare the calculated height information with the height information stored in the memory, and verify whether the subject is the registered user.  (Miki, [0089]: Here, FIGS. 17 and 18 are diagrams for describing a case where the position of the subject's face is closer to the camera 12B than the ground end is. FIG. 17 is a diagram for describing the positional relationship between a camera and a subject in face height calculation in the case where the position of the subject's face is closer to the camera 12B than the ground end is. FIG. 18 is a diagram for describing distance information calculated from a captured image in face height calculation in the case where the position of the subject's face is closer to the camera 12B than the ground end is. As illustrated in FIGS. 17 and 18, in the case where the subject is standing on the nearer side than a ground end on the nearest side of the image captured by the camera 12B (distance D.sub.F<d.sub.CG0), d.sub.FG0 is expressed by the following formula 9).
Claim 12. (Original) The electronic device of claim 6, wherein the controller is further configured to: when registering face information of the subject, store together with capturing time information of the face information, and determine whether the subject is the registered user by comparing the captured image of the subject with the face information corresponding to the capturing time of the subject.  (Miki, Fig. 5 and [0071]: the information processing device 10B performs imaging by the camera 12B (step S112), and transmits a captured image (video) to the information processing device 10B (step S115). Imaging and transmission are continuously performed in real time.  Fig. 22 and [0104]: On the display 15B on the imaging side, a captured image of user A on the partner side is displayed in real time by two-way communication. By the guiding message 31 being displayed on such a screen, user B can move in a manner that his/her own face enters a display area on the user A side. In addition, as illustrated in the lower stage of the FIG. 22, an image 32 of user B captured by the camera 12B on the imaging side may be displayed in real time). 
Response to Arguments
Applicant’s arguments with respect to the current claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651